Affirmed and Memorandum Opinion filed December 15, 2020.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-18-00920-CR

                        SARINA SANCHEZ, Appellant

                                        V.
                       THE STATE OF TEXAS, Appellee

               On Appeal from the 399th Judicial District Court
                            Bexar County, Texas
                    Trial Court Cause No. 2013CR11692

                 MEMORANDUM                      OPINION

      A jury convicted appellant of intoxication manslaughter and assessed
punishment at 20 years’ imprisonment. She complains on appeal of prosecutorial
vindictiveness and ineffective assistance of counsel. We affirm.

                                  BACKGROUND

      Appellant hit Charles White with a car as he was walking on the side of the
road with his family. He died from his injuries. The State charged appellant with
intoxication manslaughter. She pleaded guilty and was sentenced to 15 years’
imprisonment under a plea-bargain agreement with the State. She did not appeal.

       Later, she applied for a writ of habeas corpus contending she was deprived of
her constitutional right to counsel. The Court of Criminal Appeals granted her
application, vacated her conviction, and remanded the case for a new trial.

       On remand, appellant chose to go to trial and elected the jury to assess
punishment. The jury assessed the maximum term of confinement: 20 years. The
trial court signed a judgment on the jury’s verdict and punishment assessment.
Appellant appealed from that judgment.1

                                          ANALYSIS

I.     Prosecutorial vindictiveness
       In her first issue, appellant complains of prosecutorial vindictiveness based on
the prosecutor’s statements to the jury that it should impose the maximum sentence.
A constitutional claim of prosecutorial vindictiveness may be established in either
of two ways: (1) proof of circumstances that pose a realistic likelihood of such
misconduct sufficient to raise a presumption of prosecutorial vindictiveness which
the state must rebut or face dismissal of the charges; or (2) proof of actual
vindictiveness, that is, direct evidence that the prosecutor’s charging decision is an
unjustifiable penalty resulting solely from the defendant’s exercise of a protected
legal right. Neal v. State, 150 S.W.3d 169, 173 (Tex. Crim. App. 2004).

       A defendant must preserve error regarding prosecutorial vindictiveness. Id. at
175. To preserve a complaint for appellate review, a party must lodge a timely,
specific objection, and the trial court must rule on the objection. Tex. R. App. P.
33.1(a). Appellant did not object to the prosecutor’s statements, object to the jury’s

1
 The Supreme Court of Texas transferred this case to our court from the Fourth Court of Appeals.
See Tex. Gov’t Code § 73.001. We are unaware of any conflict between precedent of the Fourth
Court of Appeals and that of this court on any relevant issue. See Tex. R. App. P. 41.3.
                                               2
assessment of 20 years’ imprisonment, object when the trial court pronounced
sentence, or raise prosecutorial vindictiveness in a motion for new trial. We hold she
has not preserved this complaint for review.

      We overrule appellant’s first issue.

II.   Ineffective assistance of counsel
      In her second issue, appellant asserts her trial lawyer rendered ineffective
assistance of counsel by failing to advise her fully in her election of judge or jury to
assess punishment. To prevail on a claim of ineffective assistance, an appellant must
show (1) counsel’s performance was deficient by falling below an objective standard
of reasonableness, and (2) counsel’s deficiency caused the appellant prejudice—that
is, there is a reasonable probability that, but for counsel’s errors, the result of the
proceeding would have been different. See Strickland v. Washington, 466 U.S. 668,
687–88, 694 (1984); Perez v. State, 310 S.W.3d 890, 892–93 (Tex. Crim. App.
2010). An appellant must satisfy both prongs by a preponderance of the evidence.
Perez, 310 S.W.3d at 893. Failure to demonstrate either deficient performance or
prejudice will defeat the claim of ineffective assistance. Id.; see also Strickland, 466
U.S. at 697.

      The Supreme Court held in North Carolina v. Pearce, 395 U.S. 711 (1969),
that a judge violates a defendant’s due process by imposing a higher sentence on
retrial than he imposed in the first trial if the increase is motivated by the judge’s
vindictiveness. Id. at 725. Such vindictiveness is presumed unless the judge’s
reasons for the higher sentence affirmatively appear in the record. See id. at 726. The
Supreme Court clarified Pearce’s applicability and the contours of its presumption
of vindictiveness in several opinions. See Chaffin v. Stynchcombe, 412 U.S. 17
(1973) (Pearce does not apply when sentence on retrial is assessed by a jury rather
than the judge); Alabama v. Smith, 490 U.S. 794 (1989) (Pearce presumption does

                                           3
not apply when the sentence imposed after a trial was greater than the sentence
previously imposed after a guilty plea); Texas v. McCullough, 475 U.S. 134 (1986)
(Pearce presumption does not apply when a judge decides, as opposed to being
ordered by a reviewing court, to conduct a new trial, and when a different judge
presides over the second trial).

       Appellant contends her trial lawyer did not tell her the ceiling for judge-
assessed confinement would have been 15 years under Pearce, and his failure to do
so fell below an objective standard of reasonableness.2 The Court of Criminal
Appeals rejected a similar argument in Jackson v. State, 766 S.W.2d 518 (Tex. Crim.
App. 1988). In Jackson’s first trial, the judge sentenced him to 15 years’
imprisonment. The judge later granted Jackson a new trial. A different judge
presided over Jackson’s second trial. Jackson elected the jury to assess punishment
in the second trial, and it assessed 25 years’ imprisonment. See id. at 519. Jackson
complained his lawyer in the second trial provided him ineffective assistance of
counsel by advising him to have the jury assess punishment, because Pearce would
have prohibited the judge from exceeding the 15-year sentence from the first trial.
Id. The court recognized it must first decide whether Pearce applied to Jackson’s
case: “Simply put, if Pearce was not applicable to the facts of the case it would not
have been ineffective assistance of counsel for appellant’s counsel to have failed to
inform appellant that Pearce did apply.” Id. at 521.

2
  Appellant did not raise this issue to the trial court until this appeal was underway. We previously
abated the appeal and ordered the trial court to conduct a hearing regarding appellant’s failure to
file a brief. See Tex. R. App. P. 38.8(b). At that hearing, appellant testified she elected the jury to
assess punishment because her trial lawyer told her to do so, and he did not inform her about the
Pearce rule. Following her testimony, the trial judge said, “[J]ust for the record, I understand this
testimony is outside of what the Fourteenth Court asked for, but defense counsel was insistent on
putting this on the record. I was going to try to separate them up. But since we already have her
here in custody [I’m] letting you make that record.” Our ruling on the merits of appellant’s issue
should not be construed as an inclusion of appellant’s testimony at the brief hearing into the
appellate record.
                                                  4
       The Court of Criminal Appeals likened the facts in Jackson’s case to those in
Texas v. McCullough. In both cases, the judge in the first trial granted a new trial,
and in both cases a new judge presided over the second trial. See id. at 521. “To
presume vindictiveness from these facts would be speculative. If the new judge had
been called upon to assess punishment, there would have been ‘different sentencers’
and the Pearce presumption would not apply.” Id.

       We must decide if the Pearce presumption applies in this case. The State
believes it does; its appellate brief states, “Unquestionably, had the judge assessed
punishment, Appellant could not have received more than a 15 year sentence.” We
disagree.

       First, like Alabama v. Smith, this case involves a sentence after a trial as
compared to a sentence after a guilty plea. The Supreme Court held the Pearce
presumption does not apply in that situation because “there are enough justifications
for a heavier second sentence that it cannot be said to be more likely than not that a
judge who imposes one is motivated by vindictiveness.” 490 U.S. at 802. For
example, relevant sentencing information available to the judge after a guilty plea
will usually be considerably less than that available after a trial, and leniency shown
in response to a guilty plea may no longer be appropriate. See id. at 801. Second, as
in Texas v. McCullough and Jackson, the judge who sentenced appellant after
accepting her guilty plea was not the same judge who presided over her second trial.3
She would have had different sentencers had she elected the judge to assess
punishment. Third, appellant’s conviction was vacated by the Court of Criminal
Appeals for reasons unrelated to how the first judge handled appellant’s case.4 There


3
  In fact, two judges presided over appellant’s second trial. The Honorable Laura Parker presided
over the guilt-innocence phase, and the Honorable Dick Alcala presided over the punishment
phase. Judge Alcala signed the judgment.
4
  Appellant was represented in her first case by Mark Henry Benavides. She alleged in her habeas
                                               5
is no basis to presume judicial vindictiveness. The Pearce presumption of
vindictiveness does not apply in this case.

       Because the Pearce presumption does not apply, appellant’s trial lawyer’s
silence regarding Pearce is not ineffective assistance of counsel. Jackson, 766
S.W.2d at 521. We overrule appellant’s second issue.

                                        CONCLUSION

       We affirm the trial court’s judgment.




                                             /s/       Ken Wise
                                                       Justice

Panel consists of Justices Wise, Jewell, and Poissant.
Do Not Publish — Tex. R. App. P. 47.2




application that Benavides forced her to have sex with him and implied he would have the judge
impose a higher sentence if she did not. The State, the trial court, and the Court of Criminal
Appeals all agreed appellant was entitled to habeas relief. See Ex parte Sanchez, NO. WR–84,238–
01, 2017 WL 3380147 (Tex. Crim. App. June 28, 2017) (per curiam) (not designated for
publication). Benavides was later convicted of six counts of continuous trafficking of persons and
sentenced to 80 years in prison. His conviction was affirmed. Benavides v. State, No. 04-18-00273-
CR, 2019 WL 5580260 (Tex. App.—San Antonio Oct. 30, 2019, pet. ref’d) (mem. op., not
designated for publication). The Benavides opinion does not indicate whether appellant was one
of the six complainants.
                                                   6